Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement field on 8/30/21 was considered.

Allowable Subject Matter
Claims 1, 3, and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest and lens unit comprising: a first lens array including a plurality of first lenses arranged in at least two parallel first lines extending in a first direction; a second lens array including a plurality of second lensed arranged in correspondence with the first lens array, the plurality of second lenses respectively facing the plurality of first lenses of the first lens array, the second lens array being arranged to face the first lens array so that each pair of the first and second lenses facing each other has a common optical axis; a first light blocking member arranged between the first lens array and the second lens array and having a plurality of first openings arranged in at least two parallel second lines extending in the first direction, the plurality of first openings each being arranged to face the pair of the first and second lenses in a direction of the optical axis; and a second light blocking member arranged to face the first light blocking member via the second lens array and having a plurality of second openings, each of the plurality of second openings being situated at a focal position of a corresponding second lens of the second lens array and being arranged to face a respective pair of the first and second lenses in the direction of the optical axis, wherein PXL is defined as a distance in a second direction orthogonal to the first direction and the direction of the optical axis, between a first passing line passing in the first direction through an array center position that is a center between two adjacent first lines of the at least two first lines and a second passing line passing in the first direction through the optical axis of any one of the first lenses, PXS is defined as a distance in the second direction between a third passing line passing
in the direction of the optical axis, through the array center position and a fourth
passing line passing in the direction of the optical axis, through an opening center of any one of the first openings, and satisfying the claimed relationship as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        

AMH